Rice. J.
— This is an indictment against the defendant for an assault with a dangerous weapon, upon one Alexander Lewis Maxwell, with intent to kill and murder. There was a general verdict of guilty against the defendant, and the matter is now before this Court on exceptions to the ruling of the Judge who tried the case, for overruling a motion in arrest of judgment, filed by defendant. All the principles involved in this case, were considered in State v. Waters, argued at the same time w.ith this case. Ante p. 54.
For the reasons therein given the exceptions must be overruled, and Judgment on the verdict.
Shepley, C. J., and Hathaway, and Cutting, J. J., concurred.